Citation Nr: 1339760	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  08-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a skin disorder.

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for residuals of a right foot fracture.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disorder.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, A.W., & D.B.


ATTORNEY FOR THE BOARD

L. Edwards, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing before the Board.  In May 2010, a hearing was conducted before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was informed of his right to have another hearing, and a second hearing was conducted in April 2013 by the undersigned Acting Veterans Law Judge. 

The Board notes that the Veteran withdrew the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a left foot fracture during his May 2010 Board hearing.  See May 2010 BVA Hearing Transcript, page 10, and June 2010 Board decision, page 2.  However, the Veteran indicated in his April 2013 BVA Hearing that he wished to reopen this claim.  See April 2013 BVA Hearing Transcript, pages 15, 26-28.  Unfortunately, the Board notes that this issue was withdrawn in May 2010 and subsequently not addressed in a December 2011 Supplemental Statement of the Case or in the June 2012 Board Remand.  As such, given that the issue was withdrawn in May 2010, the Board finds that the left foot issue is no longer on appeal and therefore, the Board does not have jurisdiction over it.   The issue of entitlement to service connection for residuals of a left foot fracture is REFERRED to the AOJ for appropriate action.  

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness). 

In June 2010 and June 2012, the Board remanded these claims for further development.  Unfortunately, the issues of entitlement to service connection for a low back disorder, entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for tinnitus and entitlement to service connection for Hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for bilateral hearing loss was requested.

2.  In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for erectile dysfunction was requested.

3.  In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for a skin disorder was requested.

4.  In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal to reopen a previously denied claim for entitlement to service connection for residuals of a right foot fracture was requested.

5.  Entitlement to service connection for a low back disorder was denied by the RO in a December 2004 rating decision; the Veteran was notified in writing of the decision, but he did not appeal this issue within the applicable time limit. 

6.  Evidence pertaining to the Veteran's low back disorder received since the December 2004 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

7.  Entitlement to service connection for an anxiety disorder was denied by the RO in a July 1979 rating decision; the Veteran was notified in writing of the decision, but he did not appeal this issue within the applicable time limit. 

8.  Evidence pertaining to the Veteran's anxiety disorder received since the July 1979 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for erectile dysfunction by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for a skin disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal to reopen a previously denied claim for entitlement to service connection for residuals of a right foot fracture by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The December 2004 rating decision that denied entitlement to service connection for a low back disorder is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1103 (2013). 

6.  The evidence received since the December 2004 rating decision is new and material, and the Veteran's claim for service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

7.  The July 1979 rating decision that denied entitlement to service connection for an anxiety disorder is final.  38 U.S.C.A. § 4005 (c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979). 

8.  The evidence received since the July 1979 rating decision is new and material, and the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefits sought on appeal or is dismissing claims.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeals for entitlement to service connection for bilateral hearing loss, erectile dysfunction, and a skin disorder, and the claim to reopen a previously denied claim for entitlement to service connection for residuals of a right foot fracture.  See April 2013 BVA Hearing Transcript, page 2.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

III.  Previously Denied Claims

The Veteran seeks to reopen his previously denied claims for entitlement to service connection for a low back disorder and an acquired psychiatric disorder.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

A.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for a Low Back Disorder

The record, with respect to this claim, reflects that a claim for service connection for a low back disorder was last denied in a rating decision of December 2004.  The Veteran did not complete a timely appeal and subsequently the December 2004 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted. 

In this instance, since the December 2004 rating decision denied the claim on the basis that there was no evidence that the Veteran had a chronic low back disorder, the Board finds that new and material evidence would consist of evidence that the Veteran has a chronic low back disorder.

The evidence received since the December 2004 rating decision consists of numerous records and documents.  Among other things, an April 2007 magnetic resonance image (MRI) demonstrated a posterior disc protrusion at L4-L5, acquired central spinal canal stenosis at L3-L4 secondary to degenerative disc disease, ligamentum flavum hypertrophy, and bilateral neural forminal stenosis at L3-L4 and L4-L5.  Additionally, a July 2008 VA medical center x-ray report of the lumbar spine demonstrated short pedicles over L4-L5 and L5-S1, with mild narrowing over L4-L5 and some degenerative facet joint changes over the distal aspect of the lumbar spine.

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran has a chronic low back disorder.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a low back disorder.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.

B.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for an Acquired Psychiatric Disorder

The record, with respect to this claim, reflects that a claim for service connection for an anxiety disorder was last denied in a rating decision of July 1979.  The Veteran did not complete a timely appeal and subsequently the July 1979 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted. 

In this instance, since the July 1979 rating decision denied the claim on the basis that there was no evidence that the Veteran had a chronic disorder associated with complaints of nervousness and no allegation of any treatment proximate to active duty, the Board finds that new and material evidence would consist of evidence that the Veteran has a chronic psychiatric disorder or was treated proximate to active duty.

The evidence received since the July 1979 rating decision consists of numerous records and documents.  Among other things, the Veteran has been diagnosed with depressive disorder, not otherwise specified (NOS), in January 2008.  

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran has a chronic psychiatric disorder of depressive disorder, NOS.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.


ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for erectile dysfunction is dismissed.

Entitlement to service connection for a skin disorder is dismissed.

The claim to reopen a previously denied claim for entitlement to service connection for residuals of a right foot fracture is dismissed.

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder; to this extent, the appeal is granted.


REMAND

The claims for entitlement to service connection for a low back disorder and an acquired psychiatric disorder have been reopened.  The Veteran also seeks entitlement to service connection for tinnitus and Hepatitis C.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Low Back Disorder

The Board notes that the Veteran was diagnosed with an acute lumbosacral strain in February 1975.  In his August 1976 Report of Medical History, the Veteran noted that he had recurrent back pain.  The physician at the time stated that the Veteran had a history of recurrent back pain, but had received no treatment.  Current medical records indicate the Veteran has complained of chronic low back pain and has been diagnosed with multiple low back disorders.  

To date, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his claimed low back disorder.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.

Acquired Psychiatric Disorder

Service treatment records show that the Veteran indicated on his August 1976 Report of Medical History that he suffered from nervous trouble.  The physician at the time reported that the Veteran had a history of childhood nervousness, but received no treatment.  The Veteran was discharged from service in October 1976, and in November 1978, he was admitted to a VA hospital for symptoms of anxiety and depression.  The Veteran is currently diagnosed with depressive disorder, NOS.  See January 2008 VA treatment note.  

To date, the Veteran has not yet been afforded a VA examination for his claimed psychiatric disorder.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion regarding the nature and etiology of his claimed psychiatric disorder.

Tinnitus

The Veteran testified that during service he failed to go into a foxhole during explosions in training camp, and since then, he has heard a high tone in his ears.  See May 2010 BVA Hearing Transcript, page 12.  

Importantly, the Veteran is competent to report symptoms of ringing in his ears because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

However, to date, the Veteran has not yet been afforded a VA examination for his claimed tinnitus.  As such, a remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion regarding the nature and etiology of his claimed tinnitus.

Hepatitis C

The Veteran asserts he was exposed to Hepatitis C during service as a result of sexual contact.  See May 2010 BVA Hearing Transcript, page 14.  Medical records indicate the Veteran is diagnosed with Hepatitis C.  See February 2013 Deconess - Digestive Health Lab Report.  However, to date, the Veteran has not yet been afforded a VA examination for his Hepatitis C.  As such, a remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion regarding the nature and etiology of his Hepatitis C.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records.

2.  Afford the Veteran a VA examination for his low back disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

 The examiner must be provided the claims folders, access to Virtual VA, and a copy of this Remand.  

All current low back disorders should be diagnosed.  For each low back disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's low back disorder is causally or etiologically related to service, to include the low back strain documented during service.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  Afford the Veteran a VA examination for his acquired psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

 The examiner must be provided the claims folders, access to Virtual VA, and a copy of this Remand.  

All current acquired psychiatric disorders should be diagnosed.  For each psychiatric disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's acquired psychiatric disorder is causally or etiologically related to service, or had an onset within one year after discharge.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

4.  Afford the Veteran a VA examination for tinnitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

 The examiner must be provided the claims folders, access to Virtual VA, and a copy of this Remand.  

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's tinnitus is causally or etiologically related to service, to include the Veteran's report of being in close proximity to an explosion during service.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

5.  Afford the Veteran a VA examination for his Hepatitis C.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner must be provided the claims folders, access to Virtual VA, and a copy of this Remand.  

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's Hepatitis C is causally or etiologically related to service.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

6.  After completion of the above, the RO must readjudicate the claims.  If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


